Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 03/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
	ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 12, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 12 that includes: 
Claim 1:
…
“
analyzing, using a scanner, a scan of an environment to identify one or more patterns within the scan; obtaining a subset of colorization data of the environment; predicting, using a processor, colors for the one or more patterns in the scan based on the subset of colorization data; assigning the predicted colors to the one or more patterns in the scan to generate a colorized scan; and displaying the colorized scan, wherein the colorized scan combines the scan and the predicted colorization data by assigning the predicted colorization data to the one or more patterns in the scan.
”
Claim 12:
…
“
one or more processors; and at least one memory, the memory including instructions that, upon execution by at least one of the one or more processors, cause the one or more processors to be operable to: analyze, using a scanner, a scan of an environment to identify one or more patterns within the scan; obtain a subset of colorization data of the environment; predict, using a processor, colors for the one or more patterns in the scan based on the subset of colorization data; 23P1567-US (FA00933US2) assign the predicted colors to the one or more patterns in the scan to generate a colorized scan; and display the colorized scan, wherein the colorized scan combines the scan and the predicted colorization data by assigning the predicted colorization data to the scan.
”
Regarding dependent claims 2-11 & 13-20 these claims are allowed because of their dependence on independent claims 1 & 12 which has been deemed allowable subject matter above.
The following is the summary of closest references of record: 
Morgana et al. (U.S. Publication 2008/0204773) discloses A method for encoding information on a printed page includes generating a set of color patches, each having a unique color. The set of color patches is printed. The printed color patches are scanned to identify color values for each patch in the set of patches. For each patch, the identified color values are associated with a datum value in a data structure. A page which includes a patch code is printed. The patch code includes selected ones of the set of color patches for conveying information about the printed page. The printed page is scanned to identify the color values for the color patches in the patch code. The data structure is accessed to identify the data values for the identified color values of the patches in the patch code. Information about the printed page is determined from the identified data values.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661